Citation Nr: 1636088	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  10-43 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), rated 70 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2014, the Board remanded this matter for further development. 

The Veteran testified during a videoconference in July 2012 in support of his claim before the undersigned Veterans Law Judge (VLJ).  A transcript thereof is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets another remand of this matter, the development directed by the Board in its February 2014 remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the February 2014 remand, the Board instructed that the VA examination report include a detailed account of all manifestations of the Veteran's service-connected PTSD, including comment on the extent to which the Veteran's PTSD impairs his occupational and social functioning and a numerical code for his Global Assessment of Functioning (GAF) score.  The examiner opined that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner failed to assign the Veteran a GAF score or further discuss the details of the Veteran's occupational and social impairment.  As this appeal was certified prior to August 4, 2014, the examination report should reflect a full psychiatric diagnostic assessment according to the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV) criteria, including a GAF score and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  Accordingly, the May 2014 VA examination report is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Therefore, the Board finds that an addendum VA psychiatric examination report is warranted.

As noted in the February 2014 remand, the evidence of record suggests that the Veteran may be receiving disability benefits from the Social Security Administration (SSA).  At the July 2012 Board hearing, the Veteran reported that he had applied for SSA benefits.  However, it is unclear whether the Veteran's application for benefits was based on disability or his age and retirement.  As it is unclear whether the Veteran is receiving SSA disability benefits, the AOJ should inquire as to whether the Veteran has applied for SSA disability benefits.  If so, the AOJ should obtain the complete medical and administrative records related to any application for SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The February 2014 remand also mandated that the RO obtain VA treatment records from November 2011 to the present.  The Veteran's statements to the May 2014 VA examiner that he was currently prescribed three medications, including Klonopin, and that he had been receiving psychiatric treatment for about 10 to 12 years, suggests that additional, relevant VA treatment records may exist.  As updated records were not added to the claims file following the February 2014 remand, another remand is appropriate to obtain such records.  

While this matter is on remand, any additional private treatment records should also be obtained, including any additional records from Dr. Jennings or Calming Connections, LLC.


Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claim, including any additional records from Dr. Jennings or Calming Connections, LLC.

2.  Obtain any additional VA treatment records, including those dated from November 2011 to the present.

3.  Conduct an inquiry to determine whether the Veteran applied for SSA disability benefits.  If so, request that SSA furnish complete copies of any determination on a claim for disability benefits from SSA as well as the medical records that served as the basis for any such determination.  

4.  Arrange for the Veteran's claims file to be made available to the VA psychologist who conducted the May 2014 VA mental health examination and obtain an addendum examination report that addresses the following: 

Provide a full psychiatric diagnostic assessment according to the DSM-IV criteria, including a GAF score and an explanation of the significance of the current levels of psychological, social, and occupational functioning, which support the score.  [The Board notes that VA implemented DSM-V, effective August 4, 2014.  VA Secretary has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014, as in this case.  Thus, DSM-IV is still the governing directive for this appeal.]

If the May 2014 VA psychologist is unavailable, obtain the addendum examination report from another qualified VA examiner.  The Board leaves it to the discretion of the examiner to determine whether an in-person examination is required.  

The examiner must provide a complete rationale for all opinions expressed and conclusions reached. 

5.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


